Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE

Allowable Subject Matter

1. The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches the technique of a device that can perform packet reordering, however, the prior arts of record, either singularly or in combination, do not disclose or suggest,
“perform RoHC decompression of the packet data in-order according to sequence numbers for the packet data when there is no missing packet data according to the sequence numbers for the packet data; wait for up to the length of the packet reordering timer for missing packet data according to the sequence numbers for the packet data when there is missing packet data according to the sequence numbers for the packet data; and perform RoHC decompression of the packet data with missing packet data according to the sequence numbers for the packet data skipped when there is missing packet data according to the sequence numbers for the packet data and the packet reordering timer has expired”, as indicated in independent claim 1, and similarly in independent claims 9 and 15, which in combination with the other claimed elements, makes independent claims 1, 9, and 15 novel.

Claims 2-8, 10-13, 16-17, and 19-22, are also allowed for their dependence on independent claims 1, 9 and 15 respectively.


Conclusion

2.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477